                Case 19-10729-MFW            Doc 79     Filed 04/24/19      Page 1 of 12



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


    In re:
                                                        Chapter 11
    ORCHIDS PAPER PRODUCTS                              Case No. 19-10729 (MFW)
    COMPANY, et al., 1                                  (Joint Administered)
                                                        Hearing Date: May 1, 2019, at 10:30 a.m.
                   Debtors.                             Objections Due: April 24, 2019 at 4 p.m.

                                                         Dkt. No. 25




OBJECTION OF THE UNITED STATES TRUSTEE TO MOTION OF DEBTORS FOR
 ENTRY OF (I) AN ORDER (A) APPROVING BID PROCEDURES IN CONNECTION
  WITH THE POTENTIAL SALE OF SUBSTANTIALLY ALL OF THE DEBTORS’
ASSETS, (B) SCHEDULING AN AUCTION AND A SALE HEARING, (C) APPROVING
   THE FORM AND MANNER OF NOTICE THEREOF, (D) AUTHORIZING THE
  DEBTORS TO ENTER INTO THE OPTION AGREEMENT AND THE STALKING
  HORSE AGREEMENT, (E) APPROVING BID PROTECTIONS, (F) APPROVING
PROCEDURES FOR THE ASSUMPTION AND ASSIGNMENT OF CONTRACTS AND
    LEASES, AND (G) GRANTING RELATED RELIEF; AND (II) AN ORDER (A)
 APPROVING THE SALE OF SUBSTANTIALLY ALL OF THE DEBTORS’ ASSETS
FREE AND CLEAR OF ALL LIENS, CLAIMS, ENCUMBRANCES, AND INTERESTS,
(B) AUTHORIZING THE ASSUMPTION AND ASSIGNMENT OF CONTRACTS AND
               LEASES, AND (C) GRANTING RELATED RELIEF


                  Andrew R. Vara, Acting United States Trustee for Region Three (“U.S. Trustee”),

through his undersigned counsel, files this Objection (the “Objection”) to the Motion of Debtors

for Entry of (I) an Order (A) Approving Bid Procedures in Connection with the Potential Sale of

Substantially All of the Debtors’ Assets, (B) Scheduling an Auction and a Sale Hearing, (C)

Approving the Form and Manner of Notice Thereof, (D) Authorizing the Debtors to Enter into


1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
      identification number, are Orchids Paper Products Company, a Delaware corporation (6944), Orchids
      Paper Products Company of South Carolina, a Delaware corporation (7198), and Orchids Lessor SC,
      LLC, a South Carolina limited liability company (7298). The location of the Debtors’ mailing address
      is 201 Summit View Drive, Suite 110, Brentwood, Tennessee 37027.
             Case 19-10729-MFW          Doc 79      Filed 04/24/19     Page 2 of 12



the Option Agreement and the Stalking Horse Agreement, (E) Approving Bid Protections, (F)

Approving Procedures for the Assumption and Assignment Of Contracts and Leases, and (G)

Granting Related Relief; and (II) an Order (A) Approving the Sale of Substantially All of the

Debtors’ Assets Free and Clear Of All Liens, Claims, Encumbrances, and Interests, (B)

Authorizing the Assumption and Assignment of Contracts and Leases, and (C) Granting Related

Relief (Docket No. 25) (the “Motion”), and in support of that objection states as follows:

                               PRELIMINARY STATEMENT

               1.     The Motion seeks approval of the sale of substantially all of the Debtors’

 assets to the stalking horse bidder, which, upon information and belief, is an entity established

 by the holders of the Debtors’ prepetition and post-petition debt (the “Lenders”). By way of

 the stalking horse, the Lenders have made a credit bid of $ 175 million of the more than $ 187

 million the Debtors stipulate was owed to the Lenders as of the petition date. The Lenders will

 also be credit bidding the amount of the outstanding DIP financing.

               2.     The U.S. Trustee objects to those portions of the Motion that seek to pay

 the Lenders, if outbid at auction, (a) a Break-Up Fee of $5,250,000 (which is 3% of the credit

 bid), plus (b) an Expense Reimbursement with a cap of $ 2 million. When added together with

 an initial overbid of $500,000, all other interested bidders will have to bid $7,750,000 over the

 amount of the Lenders’ credit bid in order for their bid to be considered.

               3.     Break-up fees and expense reimbursements are intended to be incentives

 for a party to invest time and money to do the due diligence necessary to make a stalking horse

 bid, knowing it might be outbid at the auction and therefore out-of-pocket for its expenses.

 The Lenders, who purchased the Debtors’ debt only three months before the Debtors filed for

 bankruptcy, did not need to undertake any additional due diligence to make a bid, did not need




                                                2
            Case 19-10729-MFW          Doc 79      Filed 04/24/19     Page 3 of 12



an incentive to make a bid, and will not need to be compensated if they are not the winning

bidder at the auction. This is because, regardless of the outcome of the auction, the Lenders

will benefit.

                4.   Because the Lenders did not need any incentive to make the stalking horse

bid, the Break-Up Fee and Expense Reimbursement are not “actually necessary to preserve the

value of the estate,” as required under Third Circuit law. See Calpine Corp. v. O’Brien Envtl.

Energy, Inc. (In re O’Brien Envtl. Energy, Inc.), 181 F.3d 527, 535 (3d Cir. 1999), discussed

below.

                5.   Nor is any expense reimbursement necessary. The Interim DIP Financing

Order in this case provides that the Debtors shall pay, both as a cost of the DIP financing, and

as adequate protection, the professional fees and other expenses of the Lenders. See Interim

DIP Financing Order, Dkt. No. 44, ¶¶ 8 (b) and 19 (c). The Lenders will likely take the

position that such expenses include those related to the sale. There is therefore no reason to

chill bidding by requiring each of their competitors to include in their bid $ 2 million to cover

the expenses of the Lenders.

                6.   Even if the Lenders were not getting their expenses reimbursed through

the DIP Financing Order, an expense reimbursement of $ 2 million is excessive. Any such fees

should be capped at no more than $500,000, and the Lenders should be required to provide

support for all such expenses to the Debtors, the Committee, and the U.S. Trustee, who should

have the same review and objection rights set out in the Interim DIP Financing Order for

reimbursement of Lender expenses.




                                               3
                Case 19-10729-MFW            Doc 79       Filed 04/24/19      Page 4 of 12



                 7.       Finally, the U.S. Trustee objects to treating any break-up fee or expense

    reimbursement allowed by the Court as a super-priority administrative claim, because there is

    no support in the Bankruptcy Code for such treatment.

                 8.       For these reasons, set forth in more detail below, the U.S. Trustee

    respectfully requests this Court to issue a ruling denying the Motion. 2

                                          JURISDICTION

                 9.       Under (i) 28 U.S.C. § 1334, (ii) applicable order(s) of the United States

    District Court for the District of Delaware issued pursuant to 28 U.S.C. § 157(a), and (iii) 28

    U.S.C. § 157(b)(2), this Court has jurisdiction to hear and determine this Objection.

                 10.      Pursuant to 28 U.S.C. § 586(a)(3), the U.S. Trustee is charged with

    administrative oversight of the bankruptcy system in this District. Such oversight is part of the

    U. S. Trustee’s overarching responsibility to enforce the laws as written by Congress and

    interpreted by the courts. See United States Trustee v. Columbia Gas Systems, Inc. (In re

    Columbia Gas Systems, Inc.), 33 F.3d 294, 295-96 (3d Cir. 1994) (noting that the U. S. Trustee

    has “public interest standing” under 11 U.S.C. § 307 which goes beyond mere pecuniary

    interest); Morgenstern v. Revco D.S., Inc. (In re Revco D.S., Inc.), 898 F.2d 498, 500 (6th Cir.

    1990) (describing the U. S. Trustee as a “watchdog”).

                 11.      Under 11 U.S.C. § 307, the U. S. Trustee has standing to be heard on the

    issues raised by this Objection.




2
     The U.S. Trustee has other issues with the bid procedures that are not addressed here, but which the
     U.S. Trustee believes will be consensually resolved. To the extent such issues are not fully resolved
     by the hearing, the U.S. Trustee reserves the right to raise them at that time. The U.S. Trustee also
     reserves the right to assert any objection to the sale itself, to the form of the sale order, and to the
     proposed assumption and assignment of any plan or agreement providing for bonuses or severance to
     the Debtors’ insiders, in accordance with any sale objection deadline to be set by this Court.


                                                      4
            Case 19-10729-MFW          Doc 79      Filed 04/24/19    Page 5 of 12




                                      BACKGROUND

             12.     On April 1, 2019 (the “Petition Date”), the Debtors filed voluntary

petitions for relief under Chapter 11 of the Bankruptcy Code. The Debtors continue to operate

their business as debtors-in-possession pursuant to 11 U.S.C. §§ 1107 and 1108.

             13.     The U.S. Trustee appointed an official committee of unsecured creditors in

these cases on April 15, 2019.

             14.     On the Petition Date, the Debtors also filed the Motion, which seeks,

among other things, approval of certain bid procedures for the sale of substantially all of the

Debtors’ assets through a bidding and auction process. See Dkt. No. 25.

             15.     The stalking horse is an entity named Orchid Investments, LLC, which,

upon information and belief, is a special purpose entity the Lenders established to purchase the

Debtors’ assets.

             16.     The Lenders, through the stalking horse, have made a credit bid for the

Debtors’ assets, consisting of (a) $ 175 million of the over $ 187 million that the Debtors

stipulate the Lenders were owed as of the petition date, plus (b) the amount of outstanding DIP

financing as of the closing of the sale. See Motion, ¶ 11 (“Purchase Price”) and Interim DIP

Financing Order, Dkt. No. 44, ¶ C (Debtors’ stipulation as to principal amount owed as of the

petition date). The maximum amount of the DIP Facility is to be $ 11 million on a final basis.

See Dkt. No. 44, p. 1.

Proposed Bid Protections

             17.     By the Motion, the Debtors seek approval of (a) a Break-Up Fee of

$5,250,000, plus (b) an Expense Reimbursement of “the lesser of (i) $2,000,000, and (ii) the




                                               5
            Case 19-10729-MFW          Doc 79      Filed 04/24/19    Page 6 of 12



aggregate amount of all reasonable and documented out of pocket costs, expenses and fees

incurred by the Stalking Horse Bidder or those of the Stalking Horse Bidder’s subsidiaries that

will receive title to any Acquired Assets pursuant to the transactions contemplated by the

Stalking Horse Agreement.” See Motion, ¶ 6 (e). The Break-Up Fee and Expense

Reimbursement are payable to the Lenders in the event they are outbid at the Auction, and an

alternate transaction closes.

             18.     Under the bid procedures proposed by the Debtors, each bidder, other than

the Lenders, must submit a bid that exceeds the Lenders’ credit bid by $ 7,750,000, consisting

of the Break-Up Fee of $5,250,000, the $ 2 million expense reimbursement, plus an additional

$500,000. See id.

             19.     The proposed order approving the bid procedures provides that “[t]he

Break-Up Fee and Expense Reimbursement shall constitute an allowed superpriority

administrative expense claim against the Debtors’ bankruptcy estates pursuant to Bankruptcy

Code sections 363, 364(c)(1), 503(b), 507(a)(2), and 507(b).” See Ex. C. to Motion, ¶ 9.

             20.     The Bid Procedures are not the only place that provides for payment of the

Lenders’ professional and other expenses. On April 4, 2019, this Court entered an interim

order approving DIP financing and other relief (the “DIP Financing Order”). See Dkt. 44. The

DIP Financing Order provided that the “Debtors shall pay the reasonable and documented

prepetition and postpetition fees and expenses of the attorneys and advisors . . . for the DIP

Agent and the DIP Lenders as provided under the DIP Loan Documents,” as part of the cost of

DIP financing, and to pay the same type of expenses to the Prepetition Agent and the




                                               6
                Case 19-10729-MFW            Doc 79       Filed 04/24/19        Page 7 of 12



    Prepetition Lenders, as part of adequate protection for the diminution in value of the Lenders’

    interests in the pre-petition collateral. See id., ¶ 8 (b) and ¶19 (c). 3

                                              ARGUMENT

    A.    The Lenders Are Not Entitled to Bid Protections

                  21.     The U.S. Trustee objects to the Motion because a Break-Up Fee and

    Expense Reimbursement are not reasonable or appropriate under relevant Third Circuit law

    where, as here, the stalking horse is an entity controlled by the Debtors’ pre-petition secured

    lenders.

                  22.     To award a break-up fee or expense reimbursement to a potential bidder,

    the Court must determine that the fee was an actual and necessary cost and expense of

    preserving the estate. See In re O’Brien Envtl. Energy, Inc., 181 F.3d 527 (3d Cir. 1999). In

    O’Brien, the Third Circuit Court of Appeals held that “the allowability of break-up fees, like

    that of other administrative expenses, depends upon the requesting party’s ability to show that

    the fees were actually necessary to preserve the value of the estate.” Id. at 535.

                  23.     The burden is on a debtor to prove the necessity of, and benefit to the

    estate from, any proposed expense reimbursement. In addition, although “the considerations

    that underlie the Debtors’ judgment may be relevant to the bankruptcy court’s determination on

    a request for break-up fees and expenses,” “the business judgment rule should not be applied as

    such in the bankruptcy context.” Id.

                  24.     Moreover, as recognized by the Third Circuit in O’Brien:

                  [E]ven if the purpose for the break-up fee is not impermissible, the break-
                  up fee may not be needed to effectuate that purpose. For example, in
                  some cases a potential purchaser will bid whether or not break-up fees are
                  offered . . . . In such cases, the award of a break-up fee cannot be
                  characterized as necessary to preserve the value of the estate.
3
      All capitalized terms used in this paragraph have the meaning set forth in the DIP Financing Order.


                                                      7
                Case 19-10729-MFW            Doc 79       Filed 04/24/19     Page 8 of 12



    181 F.3d at 535 (emphasis added). 4

                 25.     That is the situation presented here. As the pre-petition lenders, the

    Lenders almost certainly would have made a bid whether or not the Break-Up Fee or Expense

    Reimbursement was offered, because, regardless of the outcome of the auction, the Lenders

    will benefit. Either the Lenders will be the winning bidder, or, if they are outbid, the additional

    proceeds of the sale will be used to pay down the Lender’s pre-petition claims and DIP

    financing claims. Because the Lenders did not need an incentive to make the stalking horse

    bid, the Break-Up Fee and Expense Reimbursement are not “actually necessary to preserve the

    value of the estate,” as required under O’Brien.

                 26.     Even the cases cited by the Debtors in connection with their request for

    approval of the Break-Up Fee and Expense Reimbursement support denial of the same here.

    For example, in the Motion, the Debtors quote In re 995 Fifth Ave. Associates, L. P., 96 B.R.

    24, 28 (Bankr. S.D.N.Y. 1989) for the proposition that bid protections “may be legitimately

    necessary to convince a ‘white knight’ bidder to enter the bidding by providing some form of

    compensation for the risks it is undertaking.” The Debtors also cite In re Integrated Resources,

    Inc., 147 B.R. 650, 660-61 (S.D.N.Y. 1992), for the proposition that bid protections can

    prompt bidders to commence negotiations and “ensure that a bidder does not retract its bid.”

    See Motion, ¶ 40.

                 27.     The rationale of 995 Fifth Ave and Integrated Resources simply do not

    apply here, because the Lenders are heavily invested in achieving a successful sale of the

    Debtors’ assets at the highest price possible. The Lenders are not the “white knight”


4
         See also In re Reliant Energy Channelview LP, 200 F.3d 594 (3d Cir. 2010) (affirming
         disallowance of retroactive grant of break-up fee that was sought after the stalking horse bidder
         had already bid for the assets).


                                                      8
            Case 19-10729-MFW           Doc 79      Filed 04/24/19    Page 9 of 12



referenced in 995 Fifth Ave that undertakes a new risk. Rather, the Lenders made the stalking

horse bid to lessen their pre-existing risk in purchasing the Debtors’ secured debt. Nor are the

Lenders likely to “retract [their] bid,” because attracting other bidders will ultimately benefit

the Lenders by paying off more of their pre-petition debt. In fact, it appears that the Lenders

are the principal, and possibly the only, party who will benefit from the sale of the Debtors’

assets.

             28.     The proposed Break-Up Fee and Expense Reimbursement are not truly bid

protections, but rather blocking devices to make it more costly for other bidders to propose a

qualified bid. Approving a Break-Up Fee and Expense Reimbursement of $ 7,250,000 to be

paid by any winning bidder other than the Lenders will chill the bidding process, making such

cost impermissible under the O’Brien standard.

B.    In the Alternative, the Amount of the Break-Up Fee and Expense
      Reimbursement Is Excessive, and the Expense Reimbursement
      Duplicative of What May be Reimbursable Under the DIP Financing Oder.

             29.     Even if the stalking horse was an entity independent from the Lenders, the

Break-Up Fee and Expense Reimbursement should not be approved for the reasons set forth

below.

             30.     First, given that the Debtors had difficulty attracting potential purchasers

pre-petition, requiring any interested bidders to top the stalking horse’s bid by $7,250,000 plus

another $500,000 as an overbid, will do nothing to attract potential purchasers. Even looking

at the Expense Reimbursement alone, $ 2 million is excessive, considering that the Lenders

had no need to undertake any significant due diligence to make a stalking horse bid. This is

because the Lenders had undoubtedly performed extensive due diligence when they purchased

the Debtors’ secured debt just three months earlier.




                                                9
           Case 19-10729-MFW          Doc 79       Filed 04/24/19   Page 10 of 12



             31.     Second, the Lenders will likely seek to have the Debtors pay all of the

Lenders’ prepetition and post-petition professional fees and other costs and expenses related to

the sale under the DIP Financing Order, which provides for the Debtors to pay the Lenders’

expenses as both the cost of obtaining DIP financing, and for adequate protection. There is

therefore no need to chill bidding by requiring the Lenders’ competitors to include $ 2 million

in their bids to pay such expenses. It could be argued that the professional fees, and other fees

and expenses of the Lenders in their role as stalking horse are not reimbursable under the DIP

financing Order because they do not relate to DIP Financing or adequate protection. If the

Lenders were to agree with such view, then an expense reimbursement could be considered as

a bid protection, provided it is capped at a reasonable figure of not more than $500,000.

             32.     Finally, any expense reimbursement that is permitted by the Court must be

subject to adequate documentation, which should be provided to the Debtors, the Committee

and the U.S. Trustee, and subject to the same review and objection rights as set forth for

reimbursement of the Lenders’ fees and expenses under the Interim DIP Financing Order. See

Dkt. No. 44, ¶¶ 8 (b) and 19 (c).

C.   The Break-Up Fee and Expense Reimbursements Are Not Entitled
     to Super-Priority Treatment Under the Bankruptcy Code.

             33.     Lastly, the Debtors are seeking to have the Break-Up Fee and Expense

Reimbursement treated as super-priority administrative claims. Even if the Court were to

approve some portion of the Break-Up Fee or Expense Reimbursement, there would be no

basis under the Bankruptcy Code to have claims for such amounts treated as super-priority

administrative claims.

             34.     The Third Circuit has ruled that break-up fees must be sought and

analyzed under Section 503(b). See Reliant Energy Channelview LP, 594 F.3d 200, 206 (3d



                                              10
           Case 19-10729-MFW            Doc 79       Filed 04/24/19    Page 11 of 12



Cir. 2010) (“[A] bidder must seek a break-up fee under 11 U.S.C. § 503(b)[.]” (citing O’Brien,

181 F.3d 527 (3d Cir. 1999))). The analysis of break-up fees under Section 503(b) “must be

made in reference to general administrative expense jurisprudence.” O’Brien, 181 F.3d at 535

(emphasis added). Further, the Court “do[es] not have the authority to ‘create a right to

recover from [a] bankruptcy estate where no such right exists under the Bankruptcy Code.’ As

a result, termination fees are subject to the same general standard used for all administrative

expenses under 11 U.S.C. § 503[.]” In re Energy Future Holdings Corp., 904 F.3d 298, 313

(3d Cir. 2018) (petition for cert. filed, --- U.S.L.W. ---- (U.S. Jan. 18, 2019) (No. 18-957)

(quoting O’Brien, 181 F.3d at 535).

              35.     Section 503(b) does not provide for super-priority status. Such status is

provided for only in Sections 364(c)(1) and 507(b) of the Code. Those sections are addressed

exclusively to (a) claims of entities providing post-petition financing, and (b) claims of pre-

petition secured lenders for adequate protection for diminution in value of their collateral

during the bankruptcy case. Break-up fees and expense reimbursements in connection with

sales do not fall under either of these two categories, and therefore cannot receive super-

priority administrative claim status under the Bankruptcy Code.

              36.     “The filing of a petition for bankruptcy protection under Chapter 11 of the

Code . . . precludes all efforts to obtain or distribute property of the estate other than as

provided by the Bankruptcy Code. This statutory control over the right to recover property

from the debtor’s estate is integral to the purposes and goals of federal bankruptcy law.”

O’Brien, 181 F.3d at 532 (citations omitted).




                                                11
            Case 19-10729-MFW          Doc 79       Filed 04/24/19   Page 12 of 12



              37.     Permitting the Lenders, as the stalking horse, to prime other administrative

 expense claimants has no basis in the Bankruptcy Code, is inconsistent with Third Circuit

 precedent, and should not be allowed.

              38.     The U.S. Trustee leaves the Debtors to their burden and reserves any and

 all rights, remedies and obligations to, inter alia, complement, supplement, augment, alter

 and/or modify this objection, file an appropriate Motion and/or conduct any and all discovery

 as may be deemed necessary or as may be required and to assert such other grounds as may

 become apparent upon further factual discovery.

       WHEREFORE, the United States Trustee respectfully requests this Court to deny the

Motion, and award such other relief as this Court deems appropriate under the circumstances.



Dated: April 24, 2018                          Respectfully submitted,
       Wilmington, Delaware
                                               ANDREW R. VARA
                                               ACTING UNITED STATES TRUSTEE
                                               REGION THREE

                                               By: /s/ Juliet Sarkessian
                                               Juliet Sarkessian, Esquire
                                               Trial Attorney
                                               United States Department of Justice
                                               Office of the United States Trustee
                                               J. Caleb Boggs Federal Building
                                               844 King Street, Suite 2207, Lockbox 35
                                               Wilmington, DE 19801
                                               (302) 573-6491
                                               (302) 573-6497 (Fax)
                                               Juliet.M.Sarkessian@usdoj.gov




                                               12
